Citation Nr: 1311197	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  09-03 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUE

Entitlement to service connection for hypertension, to include as due to exposure to Agent Orange, diabetes mellitus, type II, posttraumatic stress disorder, or coronary artery disease.



REPRESENTATION

Appellant represented by:	Robert Chisholm, Esq.



ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Buffalo, New York (RO).

In a February 2012 decision, the Board denied the Veteran's claim for entitlement to service connection for hypertension.  Subsequently, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a June 2012 Joint Motion for Remand (JMR), in a June 2012 Order, the Court vacated the Board's February 2012 decision and remanded the claim to the Board.

In August 2012, a letter was sent to the Veteran in which he was given 90 days from the date of the letter to submit additional evidence or argument in support of his appeal prior to the Board's readjudication.  In December 2012, the Veteran's representative submitted additional evidence with a waiver of the Veteran's right to have the RO readjudicate the claim with the additional evidence.  See 38 C.F.R. § 20.1304(c) (2012).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Although the evidence before the Board at the time of its February 2012 decision did not indicate that the Veteran sought service connection for hypertension as a result of his service-connected ischemic heart disease, the June 2012 JMR concluded that, because service connection for ischemic heart disease was granted by the RO based upon presumed exposure to herbicide agents, "it is possible that if Appellant's hypertension is related to his ischemic heart disease, that herbicide exposure is at least indirectly related to his hypertension" and that "whether Appellant's hypertension is secondary to his service-connected ischemic heart disease is a theory of entitlement that has been reasonably raised when Appellant's submissions are sympathetically construed."  

While the Veteran was provided with a VA examination for hypertension in July 2009, the VA examiner only provided an opinion as to whether the Veteran's hypertension was related to his service-connected diabetes mellitus, type II.  The examiner did not consider whether the Veteran's hypertension was due to in-service exposure to herbicide agents or to service-connected ischemic heart disease.  In that regard, the Board observes that the Veteran had service in Vietnam from August 1966 to September 1967, and is therefore presumed to have been exposed to herbicide agents during active duty service.  Accordingly, the Veteran should be provided with a VA examination to determine whether his hypertension was caused or aggravated by exposure to Agent Orange during service, or by his service-connected ischemic heart disease.

Additionally, in December 2012, the Veteran submitted a private medical opinion which states that the Veteran's "[posttraumatic stress disorder] is most likely to be the aggravating risk factor for the uncontrolled hypertension and hence the incident complication of [coronary artery disease] with coronary events in starting [sic] August 2011."  Although the December 2012 opinion suggests a link between the Veteran's posttraumatic stress disorder (PTSD) and his hypertension as well as his coronary artery disease, the opinion does not provide any explanation or supporting rationale for the opinion provided, and does not appear to be based upon a review of the Veteran's claims file.  Thus, the Board does not afford the opinion significant probative weight.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that factors for assessing the probative value of a medical opinion include access to the claims file and the thoroughness and detail of the opinion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (finding that the failure of the physician to provide a basis for an opinion goes to the weight or credibility of the evidence).  Nevertheless, as the opinion raises the issue of whether the Veteran's hypertension is related to his PTSD, the VA examiner should also determine whether the Veteran's hypertension was caused or aggravated by his service-connected PTSD.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be provided with a VA examination to determine whether his hypertension is related to his active duty service, including to in-service exposure to Agent Orange, or to his service-connected ischemic heart disease or PTSD.  The Veteran's claims file and all records on Virtual VA should be made available to the examiner.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  Based upon the evidence of record, the clinical findings, the other medical opinions of record, and with consideration of the Veteran's statements, the VA examiner must provide an opinion as to whether the Veteran's hypertension is directly related to active duty service, to include his acknowledged in-service exposure to Agent Orange.  Additionally, the examiner must state whether the Veteran's hypertension was caused or aggravated by his service-connected PTSD or ischemic heart disease.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

2.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the examination, documentation must be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

4.  After completing all appropriate development, the RO must readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



